Per curiam.
Pursuant to State Bar Rule 4-108 (a), the State Bar of Georgia has petitioned this Court for an Interim Suspension of an Attorney Pending Disciplinary Proceedings.
It appears that there are two Disciplinary Charges now pending in this Court against respondent Venable, these being Supreme Court Disciplinary Nos. 698 and 725. This petition for Interim Suspension is predicated upon the conduct complained of in No. 725.
It further appears that respondent Venable, by and through his attorney, has consented to a suspension of his practice of law until a disposition of this matter has been made.
It is therefore ordered and directed that respondent Venable be suspended from the practice of law pending the outcome of Disciplinary No. 725.
This suspension is to become effective July 27, 1989, and Glyndon C. Pruitt, respondent’s attorney, is hereby appointed to see that all of respondent’s clients are protected.
This 27th day of July 1989.
All the Justices concur.